Citation Nr: 1727492	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-27 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a left foot disorder.

2.  Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

V. A. Dietrich, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 2000 to June 2008.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, the Board remanded this case to accommodate the Veteran's request for a hearing.  In December 2013, the Veteran testified before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing has been associated with the claims file.  

In April 2014, the Board again remanded the case to the Agency of Original Jurisdiction (AOJ) for still further development.

The Board later denied the Veteran's claims in a January 2015 decision.  He appealed to the United States Court of Appeals for Veterans Claims (Court).  In a May 2016 Order, the Court granted a Joint Motion for Vacatur and Remand (JMVR), vacating the Board's decision denying these claims and remanding them to the Board for further proceedings consistent with the Court's Order.

After receiving the case back from the Court, the Board, in turn, again remanded the claims to the AOJ in September 2016 to comply with the JMVR.  Regrettably, however, there was not compliance with the Board's September 2016 remand directives, including the acceptable substantial compliance, so the Board has no choice but to again REMAND these claims to the AOJ.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


REMAND

In the May 2016 JMVR, the parties agreed that the record in this case did not contain possibly relevant VA Medical Center (VAMC) treatment records dated from August 16, 2008 to March 28, 2014.  Since on notice of the potential pertinence of these records, VA has an obligation to try and obtain them.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (explaining that VA has constructive, if not actual, notice of this additional evidence to the extent generated within VA's healthcare system, so it is deemed to be in VA's possession, even if not physically in the file).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).

With the exception of a few treatment records dated August 21, 2008, however, records covering that span of years from August 2008 to July 2013, are not currently associated with the Veteran's electronic claims file.  According to the January 2017 Supplemental Statement of the Case (SSOC), the records obtained from that initial search only date from July 2013 to September 2016, so it appears that not all of the records have been obtained.  This must be done, or sufficient explanation provided as to why these records are unobtainable or do not exist, before readjudicating these claims.  38 C.F.R. § 3.159(c) and (e).

Accordingly, these claims are again REMANDED for the following still additional development and consideration:

1.  Obtain all additional evaluation or treatment records needing to be obtained.  This includes, but is not limited to, all Bay-Pines VAMC treatment records dated from August 16, 2008 to March 28, 2014 (not just the more recent records indicated in the January 2017 SSOC as dating from July 22, 2013 to September 14, 2016).  

If any such records are unavailable, the Veteran must be appropriately informed and notations of this unavailability and the attempts made to obtain these records documented in the claims file.  38 C.F.R. § 3.159(c)(2), (e)(1).  All records conversely obtained must be associated with the claims file so they may be considered.

2.  If additional records obtained include relevant information not previously considered by the September 2014 VA compensation examiner, have an examiner submit a supplemental (addendum) opinion concerning the nature, extent, and etiology of the Veteran's left foot and left hip disorders.  Have the examiner again review the claims file, including a complete copy of this remand, the JMVR, and any additional evidence and argument.

The examiner is asked to do the following: 

(a)  Specify all current left hip and left foot disorders, meaning indicate their diagnoses.  All diagnoses that have existed since January 2008 should be considered.

(b)  Indicate whether it is as likely as not (50 percent or greater probability) that the Veteran's current left foot disorder incepted during his active military service from May 2000 to June 2008; or, if involving arthritis, manifested to the required minimum compensable degree of at least 10-percent disabling within one year of the conclusion of his service, so by June 2009; or alternatively is otherwise related or attributable to his service.



(c)  Indicate whether it is as likely as not (50 percent or greater probability) that the Veteran's current left hip disorder incepted during his active military service from May 2000 to June 2008; or, if involving arthritis manifested to the required minimum compensable degree of at least 10-percent disabling within one year of the conclusion of his service so by June 2009; or alternatively is otherwise related or attributable to his service.

It is imperative the examiner provide explanatory rationale for the opinions, regardless of whether they are favorable or unfavorable to the claims, if necessary citing to specific evidence in the file supporting conclusions.

If an opinion cannot be expressed without resorting to mere speculation, discuss why such is the case, as an example by indicating whether the inability to provide a definitive opinion is due to the need for further information or other procurable data or because the limits of medical knowledge have been exhausted regarding the etiology of the disorders at issue or because of some other reason, whatever that may be, such as there are several possible etiologies with none more prevalent than another. So merely saying he/she cannot respond will not suffice.

3.  Ensure this additional medical comment (supplemental or addendum opinion), if obtained, is responsive to this remand's directives.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.


4.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

